United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2157
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
Jody Marie Benis,                       *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: July 23, 2009
                                Filed: July 28, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jody Marie Benis appeals the statutorily mandated 120-month prison sentence
that the District Court1 imposed after she pleaded guilty to conspiracy to distribute
more than 500 grams of a mixture or substance containing methamphetamine, 21
U.S.C. §§ 841(a)(1), (b)(1)(A)(viii); 846. Her counsel has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that Benis
should have been sentenced below the 120-month mandatory minimum but was not
because the District Court erroneously denied safety-valve relief under 18 U.S.C.

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
§ 3553(f) and U.S.S.G. § 5C1.2, and that her sentence is otherwise unreasonable. For
the reasons discussed below, we affirm.

       The District Court did not clearly err in finding—despite defense counsel’s
assurances to the contrary—that Benis had not met her burden to "show affirmatively"
that she truthfully provided all of the information and evidence that was available to
her concerning the conspiracy. United States v. Alvarado-Rivera, 412 F.3d 942, 947
(8th Cir. 2005) (en banc), cert. denied, 546 U.S. 1121 (2006). Because Benis was not
eligible for safety-valve relief, the District Court had no authority to impose a
sentence below the statutory mandatory minimum. See United States v. Chacon, 330
F.3d 1065, 1066 (8th Cir. 2003). And because she was properly sentenced under the
statute to the mandatory minimum, the reasonableness of her sentence under the
Sentencing Guidelines cannot be challenged. See United States v. Samuels, 543 F.3d
1013, 1021 (8th Cir. 2008), cert. denied, 129 S. Ct. 1921 (2009).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm the District
Court’s judgment. We also grant counsel’s motion to withdraw, provided that counsel
inform Benis about the procedures for filing pro se petitions for rehearing and for
certiorari.
                       ______________________________




                                         -2-